I have studied the evidence in the instant case very carefully from every angle. Also, I have compared the evidence in this case with the evidence set out in Carter v. State, 57 Ga. App. 180 (supra), and in many other decisions of this court and the Supreme Court. The evidence in the Carter case, supra, it is true, is similar in a few isolated instances to the facts in the instant case, but there is little similarity as to the salient facts. In my opinion, the facts in Harris v. State, 62 Ga. 337, are more similar to those in the instant case.
Since the facts in the present case are not detailed in the majority opinion, I do not think that it would serve any good purpose to relate them in this dissenting opinion and make the comparisons above intimated.
It is my opinion that the evidence is sufficient to exclude every other reasonable hypothesis save that of the guilt of the accused, and the court did not err in overruling the motion for a new trial for any of the reasons assigned.